Citation Nr: 0006616	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  95-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left calf, with injury to Muscle Group 
XI, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945, from May 1948 to May 1953, and from October 1953 to 
October 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased evaluation for the residuals of a left leg injury.

In a Substantive Appeal (VA Form 9) submitted in July 1995, 
the veteran requested a personal hearing before a member of 
the Board at the RO.  In September 1995, the veteran 
requested a postponement of his personal hearing due to a 
scheduling conflict.  In a September 1995 letter, the 
veteran's accredited representative reiterated the veteran's 
desire to have his personal hearing eventually rescheduled.  

In July 1998, the RO issued a letter to the veteran 
requesting that he clarify whether he still desired a 
personal hearing and, if so, whether he desired to appear 
before a local hearing officer or a member of the Board.  
However, the RO did not advise the veteran as to the date by 
which a response must be received, or as to the consequences 
of either not responding or of waiving his request for a 
personal hearing before a member of the Board.  No response 
was received from the veteran.  

Thereafter, in November 1999, the Board remanded the 
veteran's case in order to seek further clarification 
regarding his request for a personal hearing.  In accordance 
with the Board's remand instructions, the RO issued another 
letter to the veteran in November 1999 requesting that he 
clarify whether he still desired a personal hearing before a 
member of the Board at the RO.  The veteran was advised the 
he must respond within 30 days or it would be assumed that he 
no longer desired such a hearing and his case would be 
returned to the Board.  No response was received from the 
veteran within 30 days.  The claims folder was returned to 
the Board.  The Board will assume that the veteran does not 
desire a personal hearing and will proceed to adjudicate his 
claim.
FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's residuals of a gunshot wound to the left 
calf, with injury to Muscle Group XI, are manifested by a 
through and through or deep penetrating wound by small high 
velocity missile, with service department records showing 
hospitalization for a prolonged period; consistent complaints 
of cardinal signs and symptoms of muscle disability, 
including weakness, loss of power, and fatigue-pain; 
objective findings of entrance and exit scars indicating 
track of missile through one or more muscle groups; and tests 
of strength and endurance compared with the sound side 
demonstrative of positive evidence of impairment.


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability rating for 
the residuals of a gunshot wound to the left calf, with 
injury to Muscle Group XI, are met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.55, 4.56 and Diagnostic Code 
5311 (1996) amended by 38 C.F.R. §§ 4.55, 4.56 and Diagnostic 
Code 5311 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected residuals of a gunshot wound to the left 
calf, with injury to Muscle Group XI.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; then 
review the factual background of this case; and finally 
proceed to analyze the claim and render a decision.


Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).  

Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The veteran is currently service connected for the residuals 
of a gunshot wound to his left calf.  Gunshot wounds often 
result in impairment of muscle, bone and/or nerve.  Through 
and through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups. See 38 
C.F.R. § 4.47 (1999).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of 
residuals of gunshot wound injuries includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1999).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1999).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include three muscle groups for the foot and leg (Diagnostic 
Codes 5310 through 5312).  See 38 C.F.R. § 4.55(b).  For 
muscle group injuries in different anatomical regions which 
do not act upon ankylosed joints, each muscle group injury 
shall be separately rated and the ratings combined only under 
the provisions of 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.55(f).  
For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  See 38 C.F.R. § 4.55(e).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.

As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

Pursuant to Diagnostic Code 5311, Muscle Group XI refers to 
the posterior and lateral crural muscles and muscles of the 
calf: triceps surae (gastrocnemius and soleus); tibialis 
posterior; peroneus longus; peroneus brevis; flexor hallucis 
longus; flexor digitorum longus; popliteus; and plantaris.  
The function of this muscle group is for propulsion, plantar 
flexion of the foot; stabilization of the arch; flexion of 
the toes; and flexion of the knee.  The 10 percent rating 
contemplates a moderate disability of Muscle Group XI.  A 20 
percent rating contemplates a moderately severe disability of 
Muscle Group XI.  A 30 percent rating, the highest rating 
assignable under this diagnostic code, contemplates a severe 
disability of Muscle Group XI.  38 C.F.R. § 4.73, Diagnostic 
Code 5311 (1999); 38 C.F.R. § 4.73, Diagnostic Code 5311 
(1996).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial poorly nourished scars with repeated ulceration.  
Under Diagnostic Code 7804, a 10 percent evaluation may be 
assigned for scars which are superficial, tender and painful 
on objective demonstration.  Diagnostic Code 7805 provides 
that a rating for scars is based upon the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.5.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

On June 15, 1944, the veteran sustained a gunshot wound to 
the left lower leg while serving in the Cherbourg Peninsula 
in Normandy.  The veteran's wound was treated with sulfa 
powder dressing and penicillin, and his condition was noted 
to be good.  He was immediately evacuated to a hospital in 
England where he spent a month and a half in convalescence.  
A clinical note dated on June 18, 1944 indicates a diagnosis 
of a "GSW (rifle), penetrating, calf, leg, left, moderately 
severe."  On June 27th, an examiner noted that there had been 
no change in the veteran's condition and that he was 
convalescing from his injury. 

In a report of physical examination conducted upon the 
veteran's discharge in November 1945, an examiner noted the 
presence of a gunshot wound scar on the anterior middle leg, 
which he found to be small and almost invisible, and a 2-inch 
surgical scar on the middle calf.  The examiner concluded 
that both of these scars were asymptomatic and non-disabling.  
The examiner also concluded that there was no evidence of any 
musculoskeletal defects or neurological disabilities on 
examination.  

In a January 1946 rating decision, the RO granted service 
connection for the residuals of a gunshot wound to the left 
leg, manifested by muscle injury and scar, and assigned a 10 
percent disability rating.

In April 1947, the veteran was provided with a VA physical 
examination.  The VA examiner noted that presence of "2 very 
superficial scars" on the anterior and posterior aspects of 
the left lower leg.  The VA examiner found that these scars 
did not appear sensitive and were neither adherent nor tender 
on examination.  The VA examiner also found that there was no 
evidence of any muscle loss or atrophy in the veteran's left 
lower extremity, and no evidence of any deformity as a result 
of his gunshot wound injury.  The VA examiner diagnosed the 
veteran with "healed scars, left leg."

Upon the veteran's reentry into service in September 1953, he 
reported no history of swollen or painful joints, and no 
history of any knee or foot trouble.  In a report of medical 
history, an examiner noted a history of a gunshot wound 
injury to the left leg in World War II, which was currently 
asymptomatic.  In a report of physical examination dated in 
September 1953, an examiner noted that the veteran's lower 
extremities were normal and that there was no evidence of any 
neurological disability.

In May 1955, the veteran was found unfit for prolonged 
walking, standing, or running due to his gunshot wound to the 
left leg.  Upon discharge in September 1955, the veteran 
again reported no history of swollen or painful joints, and 
no history of any knee or foot trouble.  In a report of 
physical examination dated in September 1955, an examiner 
noted the presence of scars on the veteran's left leg but 
indicated that his lower extremities were normal on 
examination.  The examiner also noted that there was no 
evidence of any neurological disability.

In October 1994, the veteran filed a claim of entitlement to 
an increased rating for his service-connected residuals of a 
gunshot wound to the left lower leg.  During a VA outpatient 
examination conducted in October 1994, the veteran reported 
that he had been experiencing progressively worsening 
weakness in his left lower extremity for the past two years.  
He also reported that after long walks, he would often get 
sharp pains in his calf and mid-thigh area that would resolve 
after resting his leg.  Sensory examination was reportedly 
intact in the lower extremity with symmetrical deep tendon 
reflexes shown bilaterally.  Neurological examination of the 
lower extremities revealed strength to be 5/5 in the right 
leg and 4/5 in the left leg.  The VA examiner diagnosed the 
veteran with pain and progressive weakness, status post 
gunshot wound 50 years ago, with a decrease in the length of 
ability to ambulate.  

X-rays taken of the left tibia and fibula in November 1994 
reportedly revealed the bony structures to be intact with no 
evidence of osteomyelitis.  X-rays of the left knee revealed 
some vascular calcification but, otherwise, were found to be 
essentially normal.

In the January 1995 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected residuals of a gunshot wound to the left 
calf.  The veteran subsequently filed a timely Notice of 
Disagreement in which he contended that his condition had in 
fact worsened and that a more thorough VA examination would 
have supported his claim.

In November 1996, the veteran was provided with a VA physical 
examination.  The VA examiner noted a history of a gunshot 
wound to the left leg in World War II.  The VA examiner also 
noted that the shell fragments from this injury were 
surgically removed from the posterior left calf shortly after 
the gunshot wound occurred.  The veteran reported that he was 
continuing to have pain in his left calf, in the left 
anterior tibial area, and occasionally in the left knee, 
which was made worse by a combination of walking, standing, 
and stooping.  The veteran indicated that the pain sometimes 
also occurred when he first wakes up in the morning.  The VA 
examiner noted that there were no radiculopathy symptoms 
reported.

Upon examination, the VA examiner found that the veteran had 
full range of motion in his hips and knees, and that 
inversion and eversion in the ankles were both intact.  The 
VA examiner also found that there was no evidence of 
significant vascular insufficiency in either of the veteran's 
lower limbs.  Femoral, popliteal, dorsalois pedis, and 
posterior tibial pulses were all noted to be intact, although 
some progressive diminution in their amplitude was seen 
distally in both limbs.  The VA examiner determined that 
there was no atrophy or fasciculation of any motor group in 
either lower limb, but that the muscle functions appeared to 
be "painfully" reduced in the left lower limb.  A surgical 
scar measuring 4 inches in length was noted over the 
posterior aspect of the left calf at the site of the 
excision, which was found to be well-healed.  An entrance 
scar measuring 1 cm. in length was noted over the lateral 
aspect of the left anterior tibial surface, which was also 
found to be well-healed.  The VA examiner indicated that deep 
tendon reflexes were present and symmetrical at both the 
knees and the ankles.

The VA examiner concluded that the veteran suffered from 
chronic pain syndrome and that the absence of any significant 
changes for arteriosclerosis obliterans implied that 
"arterial" was not the cause of the veteran's pain nor was 
it attributable to vascular calcification.  The VA examiner 
further concluded that the veteran's pain had clearly 
worsened in recent years based upon the veteran's report, but 
that the absence of depressed deep tendon reflexes made a 
peripheral neuropathy extremely unlikely.  The VA examiner 
indicated that the veteran's apparent muscular weakness 
appeared primarily pain-related, and that no discrete 
radiculopathy or peripheral neuropathy was identifiable in 
the left lower limb.  The VA examiner concluded that "the 
[veteran's] worsening pain is clearly age-related" although 
he indicated that his gunshot wound injury did explain the 
persistence of pain ever since the excision surgery.

In March 1998, the veteran was provided with another VA 
physical examination.  The veteran reported that he did not 
have a regular physician and had not sought any recent 
medical care on a regular basis.  The veteran stated that 
since his initial injury, he has experienced constant pain in 
that area, particularly when walking or doing yard work.  He 
further stated that the pain had grown progressively worse 
over the last two years to the point that the veteran began 
using a cane in his left hand to decrease the weight that he 
was putting on his left leg.  He indicated that following his 
graduation from college in 1958, he worked as a supervisor in 
the manufacturing of aircraft parts until 1987.  

Upon examination of the veteran's lower extremities, the VA 
examiner found no evidence of any edema but concluded that 
there was some indication of trophic changes bilaterally in 
both distal extremities.  Dorsal pedal pulses were reportedly 
not palpable on either foot, although deep tendon reflexes 
were found to be very "brisk" and symmetric, at 3 to 4+ 
bilaterally.  The VA examiner noted that the veteran was 
unable to lift his left knee against resistance but that he 
could ascent a step with his left leg.  The VA examiner also 
noted that there were two nontender scars present on the left 
lateral calf and the posterior left calf.  

The VA examiner concluded that the veteran suffered from left 
calf pain that was consistent with intermittent 
claudification, and from left calf weakness.  The VA examiner 
indicated that the left calf pain was not easily explained on 
a neurological basis and that the veteran's limitation of use 
appeared to be more secondary to pain than to weakness.  The 
VA examiner recommended that the veteran be referred to a 
vascular surgeon to more fully delineate the etiology of the 
veteran's pain.

In March 1998, the veteran was examined by a VA vascular 
surgeon, who determined that there was no significant 
arterial insufficiency involved with the veteran's injury.  
Electromyogram (EMG) studies were performed, which reportedly 
revealed that all muscles in the veteran's left lower 
extremity were within normal limits in muap, amplitude, 
duration, and spontaneous activity.  The VA physician further 
noted that there was a complete interference pattern in the 
lateral head of the gastrocnemius, but that this was often 
difficult to obtain and did not represent an abnormal 
reading.  The VA physician concluded that limited examination 
of the left lower extremity muscle did not reveal any 
abnormality and that there was no clinical indication for 
further nerve conduction studies.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for the residuals of a 
gunshot wound to the left calf, with injury to Muscle Group 
XI, is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In this case, there is 
ample medical and other evidence of record, the veteran has 
been provided with two recent VA examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

The Board notes in a VA Form 646 submitted in March 1999, the 
veteran's accredited representative asserted that the veteran 
should be provided with another VA physical examination to in 
order to obtain a more recent assessment of the severity of 
his service-connected disability.  However, the Board notes 
that the veteran's representative explicitly based this 
request for an additional examination on the length of time 
that had passed since the veteran's November 1996 VA.  No 
mention was made of the veteran's more recent March 1998 VA 
examination.  It appears unlikely from his statement that the 
representative was aware of the later examination when he 
made his request.  

In light of the fact that the veteran was provided with 
additional VA examination in March 1998, the Board believes 
that the concerns expressed by the veteran's representative 
have already been addressed.  Furthermore, the Board has 
reviewed the medical reports of both these VA examinations 
and found them to be more than sufficient for helping to 
resolve the issue at hand.  The Board believes that a remand 
of this case for the purpose of providing another VA physical 
examination simply to obtain information which has already 
been provided would serve no useful purpose and would only 
impose unnecessary delay.  See 38 U.S.C. § 7261(b); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

It is the Board's responsibility to evaluate the evidence.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking an increased rating for his service-
connected residuals of gunshot wound to the left calf, with 
injury to Muscle Group XI, which are currently evaluated as 
10 percent disabling.  The veteran contends that he has been 
experiencing increasing pain and weakness in his left lower 
extremity and that these symptoms are due to his service-
connected gunshot wound injury.  

Pursuant to Diagnostic Code 5311, the veteran's is rated for 
a "moderate" injury to Muscle Group XI, which contemplates 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection; service department 
record or other evidence of in-service treatment for the 
wound and record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles); and entrance and exit scars, small or linear, 
indicating short track of missile through muscle tissue.  A 
moderate muscle injury also contemplates some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

After reviewing the complete record, the Board finds that the 
current severity of the veteran's residuals of a gunshot 
wound to the left calf more nearly approximates the criteria 
for a 20 percent rating under Diagnostic Code 5311, which 
contemplates  a "moderately severe" injury manifested by 
consistent complaints of the cardinal signs and symptoms of 
muscle disability, including loss of power, weakness, and 
fatigue-pain; objective findings of entrance and exit scars 
indicating track of missile through one or more muscle 
groups; and tests of strength and endurance compared with 
sound side that demonstrate positive evidence of impairment.  
38 C.F.R. §§ 4.7, 4.21 (1999).  

In essence, the Board believes that the competent and 
probative evidence of record demonstrates that the veteran 
has experienced a worsening of his disability in his left 
lower extremity throughout the past several years, as 
manifested by increasing pain and weakness in his left leg 
and reduced muscle function in his left lower extremity.  The 
Board believes that this is consistent with the findings of 
the November 1996 and March 1998 VA examiners, who both found 
that the veteran had recently experienced an increase of pain 
and weakness in his left lower extremity.  The Board further 
believes that this is also consistent with the more specific 
findings of the VA examiners, including the November 1996 VA 
examiner's conclusion that the veteran's muscle functions 
were "painfully" reduced in his left lower extremity, and 
the March 1998 VA examiner's finding that the veteran 
experienced left calf weakness and was unable to lift his 
left knee on resistance.

The Board recognizes that there is evidence of record which 
does not support an increased rating for the veteran's 
service-connected disability.  For example, repeated physical 
examination has consistently revealed full range of motion 
and symmetrical deep tendon reflexes in the lower 
extremities, and no evidence has been found of any 
neurological disability.  Furthermore, diagnostic studies 
performed in March 1998 revealed that all muscles in the 
veteran's left lower extremity were within normal limits, and 
both the November 1996 VA examiner and the March 1998 
vascular surgeon determined that there was no evidence of any 
arterial or vascular insufficiency in the veteran's lower 
extremity.

However, the Board finds that the weight of the evidence 
supports a 20 percent disability rating for the veteran's 
residuals of a gunshot wound to the left calf.  In 
particular, as noted above, the March 1998 VA examiner 
specifically indicated that the veteran was experiencing 
weakness in his left calf and that he was unable to lift his 
left knee against resistance.  The Board finds this to be 
consistent with the criteria for a moderate injury under 
38 C.F.R. § 4.56, which contemplates tests of strength and 
endurance demonstrating positive evidence of impairment as 
compared to the sound side.  Furthermore, the criteria for a 
moderate injury under 38 C.F.R. § 4.56 also contemplates the 
existence of service department records or other evidence 
showing hospitalization for a prolonged period following 
injury, as was the case here.  As discussed above, the 
veteran's service medical records reflect a period of a month 
and a half of hospitalization following his initial injury.

The Board is cognizant of the comments of the November 1996 
VA examiner, who described the worsening of the veteran's 
symptoms as an "age-related" event.  However, although the 
worsening of the veteran's condition may be due to in part to 
his aging, the Board does not believe that such a comment by 
a medical examiner necessarily precludes finding that the 
veteran's symptoms are related to his service-connected 
disability.  

In this case, both the November 1996 and March 1998 VA 
examiners have acknowledged that the veteran experiences pain 
and weakness in his left lower extremity, and that these 
symptoms have worsened over the past several years.  Neither 
examiner has offered another diagnosis or disability to 
account for these symptoms in the veteran's lower extremity, 
and neither examiner has ever specifically found that these 
symptoms are not related to his service-connected gunshot 
wound injury.  Furthermore, the November 1996 VA examiner did 
note that the persistence of the veteran's left leg pain ever 
since the his excision surgery made that pain attributable to 
his service-connected gunshot wound.  Therefore, the Board 
concludes that although the competent and probative evidence 
of record may show that the veteran's recent increase in 
disability was due in part to aging, the Board finds that 
this same evidence also demonstrates that the veteran's 
symptoms are nevertheless related directly to his service-
connected disability.  Thus, the Board concludes that 
competent and probative evidence demonstrates that the recent 
increase in the veteran's symptoms do represent an increase 
in the impairment caused by his service-connected disability.

The Board has considered whether an even higher disability 
rating of 30 percent for a "severe" injury is warranted in 
this case.  However, the Board notes there is no evidence of 
any ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  In fact, the Board 
notes that the April 1947 VA examiner, who examined the 
veteran only a few years after the his initial injury, noted 
that his scars appeared to be only "very superficial."  
Likewise, recent VA examination has consistently revealed his 
scars to be well healed and nontender.  Furthermore there is 
also no evidence indicating any loss of deep fascia or muscle 
substance, and no evidence indicating that the muscles swell 
and harden abnormally upon contraction.  Additionally, there 
is no x-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma; no indication of 
adhesion of his scars to one of the long bones; and no 
evidence of diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  Physical 
examination has also been negative for any evidence of 
visible or measurable atrophy.  Therefore, for these reasons, 
the Board finds that the preponderance of the competent and 
probative evidence is against a higher rating of 30 percent 
under Diagnostic Code 5311 for the veteran's service-
connected residuals of a gunshot wound to the left calf.

As noted above, the medical evidence of record has revealed 
the presence of two scars on the veteran's left calf as a 
result of his service-connected gunshot wound injury.  
Therefore, the Board has considered whether separate 
disability ratings are warranted pursuant to Diagnostic Codes 
7803, 7804, or 7805.  See Esteban, 6 Vet. App. at 262.  
However, recent VA physical examination has revealed the 
veteran's scars to be both nontender and well healed.  
Additionally, the veteran's November 1996 and March 1998 VA 
examinations were negative for any evidence of swelling, 
ulceration, or depression.  The Board believes these findings 
to be consistent with the veteran's earlier April 1947 VA 
examination, in which the VA examiner found the veteran's 
calf scars to be "very superficial" with no evidence of 
either tenderness or adherence shown on examination.  
Furthermore, the Board notes that these reports are each 
negative for any indication that the veteran experiences 
functional loss attributable to his residuals scars.  
Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a separate disability 
rating for the veteran's calf scars pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805.

In an effort to afford the veteran the highest disability 
rating possible, the Board has also considered whether a 
separate disability rating is warranted under the Diagnostic 
Codes pertaining to limitation of motion in the knee or 
ankle.  See 38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261, 
5271 (1999).  However, after reviewing the record, the Board 
finds the most probative evidence in this regard to be the 
report of the veteran's November 1996 VA examiner.  After 
conducting a thorough examination, the November 1996 VA 
examiner concluded that the veteran's possessed full range of 
motion in his left knee, and that both inversion and eversion 
were intact in his left ankle.  Although the March 1998 VA 
examiner later noted that the veteran was unable to lift up 
his left knee on resistance, there is no indication in this 
report that the veteran exhibited any limitation of motion in 
either his left knee or left ankle absent resistance.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating based upon limitation 
of motion in either the left knee or ankle.

The Board also wishes to note that it is cognizant that the 
Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  The Court has held that where an evaluation is 
not predicated on a limited range of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  As 
noted above, VA physical examination has failed to reveal any 
evidence of limitation of motion in the veteran's left lower 
extremity, and his 20 percent disability rating has not been 
predicated on any such limitation.  Thus, there is no basis 
for an increased evaluation based on the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In summary, and for the reasons and bases stated above, the 
Board finds that the competent and probative evidence of 
record supports finding that a 20 percent disability rating 
is warranted under Diagnostic Code 5311 for the veteran's 
service-connected residuals of a gunshot wound to the left 
calf, with injury to Muscle Group XI.  

ORDER

An increased rating of 20 percent is granted for the 
veteran's residuals of a gunshot wound to the left calf, with 
injury to Muscle Group XI, subject to controlling regulations 
applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

